DETAILED ACTION
The communication is in response to the application received 12/16/2020, wherein claims 1-14 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “a device, comprising a data collection unit, a processor and a memory, wherein the data collection unit is configured to collect data, the memory is configured to store therein one or more program instructions, and the processor is configured to execute the one or more program instructions so as to implement the above-mentioned method” (emphasis added). However, it is unclear whose claim the method is being claimed. Therefore, it is unclear which method is claimed or which claim that claim 9 is dependent on.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record Fan (US 2022/0046218). The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of  taking N images of a distance measurement marker placed at each of Z positions in a depth direction of the binocular camera, the distance measurement marker being placed at a middle position, a left side position and a right side position of a horizontal width of the binocular camera, Z and N each being an integer greater than 1; calculating an average disparity of the distance measurement marker at the middle position, the left side position and the right side position at each of the Z positions; calculating a distance measurement value at each of the Z positions in the depth direction in accordance with a base line of the binocular camera, a focal length of the binocular camera, and the average disparity; calculating a distance measurement error value at the middle position, the left side position and the right side position at each of the Z positions, and acquiring a total error cost function in accordance with the distance measurement error value at each of the Z positions; and calculating extrinsic parameters, comprising translation matrix T and a rotation matrix R, in the case that the total error cost function has a minimum value, so as to acquire a distance measurement result in the depth direction as cited in claims 1 and 5.

Claims 2-4 and 6-8 and 9-14 are allowed because they depend on allowed parent claims 1 and 5, respectively, as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486